ORDER
PER CURIAM.
Tracy Fisher (Defendant) appeals the trial court’s “directed verdict” in favor of Portfolio Recovery Associates, LLC (Plaintiff) on Plaintiffs claim for account stated. Defendant raises three points on appeal, claiming that the trial court erred by (1) entering the “directed verdict” because it did not prepare requested findings of fact and conclusions of law; (2) admitting the business records of HSBC Card Services (III) Inc. and Direct Merchants Bank through an unqualified witness; and (3) granting Plaintiffs motion for attorney fees under the Fair Debt Collection Practices Act (FDCPA). We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).